                       Case 4:19-mj-70677-MAG Document 1 Filed 05/06/19 Page 1 of 5

    AO 91 (Rev. 11/11) Criminal Complaint
                                                                                                                       FILED
                                        United States District Court
                                                                 for the
                                                                                                                    MAY 06 2019
                                                                                                                    SUSAN Y. SOONG
                                                     Northern District of California                        CLERK, U.S. DISTRICT COURT
                                                                                                          NORTH DISTRICT OF CALIFORNIA
                                                                                                                OAKLAND OFFICE




                                                                            Case No.
                  In the Matter of the Extradition
        of DON KOLLMAR AKA DONALD KOLLMAR
                                                                                        4-19-706FP

                              Defendant(s)
                                                                                                                                 Maq
                                                 CRIMINAL COMPLAINT

             I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
    On or about the date(s) of                 1974-1977                   in the county of             Canada                        in the

                          District of                           ,the defendant(s) violated:

                Code Section                                                  Offense Description
    18 U.S.C. Section 3184                      Being a fugitive from Canada, which has sought his provisional arrest with a
0                                               view towards extradition on the charges of Indecent assault on a female, In
                                                violation of section 149 of the Criminal Code of Canada (COG), rape. In
                                                violation of section 143(b)(lll) of the Criminal Code of Canada (CCC), and
                                                rape of a female. In violation of section 146(2) of the Criminal Code of
                                                Canada (CCC), pursuant to the extradition treaty between the United States
                                                and Canada, and Title 18 U.S.C., Section 3184.


             This criminal complaint is based on these facts:
    See attached complaint




             □ Continued on the attached sheet.




                                                                                              Complainant 't^gnature

                                                                                         Maureen C. Bessette, AUSA
                                                                                              Printed name and title


    Sworn to before me and signed in my presence.


    Date:    5"
                  AM                                                                            Judge's signature

    City and state:                                                                    Honorable Kandls A. Westmore
                                                                                              Printed name and title

                                                                                                                       Doourraerf
                                                                                                                              3m No.
                                                                                                                                    ff~
                                                                                                                                1
                                                                                                                            Dislrict Court
                                                                                                                       Climlna) Case Pieoeealng
          Case 4:19-mj-70677-MAG Document 1 Filed 05/06/19 Page 2 of 5




                        UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF CAEIFORNIA




IN THE MATTER OF
THE EXTRADITION OF                                             Misc. No.
DON KOLLMAR
A/K/A
DONALD KOLLMAR



                          COMPLADIT FOR PROVISIONAL ARREST
                           WITH A VIEW TOWARDS EXTRADITION
                                         (I8U.S.C. § 3184)

        I, the imdersigned Assistant United States Attorney, being duly sworn, state on

information and belief that the following is true and correct:

1.      In this matter, I represent the United States in fulfilling its treaty obligation to Canada.

2.      There is an extradition treaty in force between the United States and Canada,the Treaty

on Extradition Between the United States of America and Canada, U.S.-Can., Dec. 3, I97I, 27

U.S.T. 983, as amended by the Protocol Amending the Extradition Treaty with Canada, U.S.-

Can., Jan. II, 1988, S. Treaty Doc.No. 101-17 (1990), and the Second Protocol Amending the

Extradition Treaty with Canada, U.S.-Can., Jan. 12, 2001, S. Treaty Doc.No. I07-II (2002)

(collectively, the "Treaty").

3.      The Treaty provides in Article 11 for the provisional arrest and detention of alleged

fugitives pending the submission of a formal request for extradition and supporting documents.

4.      In accordance with Article 11 ofthe Treaty, the Government of Canada has asked the

United,States for the provisional arrest of Don KOLLMAR("KOLLMAR")(DOB: July 29,

1951), with a view toward bis extradition.
             Case 4:19-mj-70677-MAG Document 1 Filed 05/06/19 Page 3 of 5




5.       According to the information provided by the Government of Canada, KOLLMAR is

wanted in that country for Indecent Assault on a Female, contrary to the Criminal Code of

Canada (the "CCC")§ 149; Rape, contrary to CCC § 143(b)(iii), and Rape of a Female, eontrary

to CCC § 146(2). These offenses were committed within the jurisdiction of Canada.

6.      On November 28, 2018, an Information was sworn before the Hon. Justice ofthe Peace

A. Costa ofthe Ontario Court of Justice in Toronto, Ontario. The Information charges

KOLLMAR with one count of Indecent Assault on a Female, in violation of CCC § 149("Count

1"); one count of Rape, in violation of CCC § 143(b)(iii)("Count 2"); and one count of Rape of a

Female, in violation of CCC § 146(2)("Count 3").

7.      On December 24, 2018,the Hon. Justice ofthe Peaee M.J. Callahan ofthe Ontario Court

of Justice issued a warrant for KOLLMAR's arrest, which remains outstanding, based on the

following facts:

        a.      In 1997, B.B.(DOB: October 13, 1962)reported to Canadian law enforcement

     authorities that KOLLMAR had sexually assaulted her during the time that she and her

     family belonged to a religious group named "Students of Light." The victim's family joined

     the "Students of Light" in Toronto, Ontario in 1974 when the victim was eleven(11) or

     twelve (12) years old. KOLLMAR was also a member of this group and had a close

     connection to the group's leader. KOLLMAR's role within the group was to teach and enlist

     new members.


        b.      According to B.B., KOLLMAR spent time with her under the guise of providing

     her with instruction on the group's beliefs. However, during their time alone, KOLLMAR

     would remove B.B.'s clothing and massage her body, including her breasts.
              Case 4:19-mj-70677-MAG Document 1 Filed 05/06/19 Page 4 of 5




         c.      Beginning in 1975, when B.B. was twelve (12) or thirteen (13) years old,

     KOLLMAR began fondling B.B.'s breasts under her clothing and lying on top of her while

     rubbing his groin against her. KOLLMAR also touched B.B.'s genital area and inserted his

     fingers into her vagina.

         d.      The weekend of Mother's Day 1977, when B.B. was fourteen(14) years old, she

     and KOLLMAR were alone in his van. While naked, KOLLMAR got on top of B.B. and

     rubbed his penis against her vagina. He then placed part of his penis inside her vagina.

     KOLLMAR masturbated B.B., and also had her masturbate him.

        e.       B.B. described her relationship with KOLLMAR to Canadian authorities by

     saying that KOLLMAR was a spiritual leader "chosen by God." In tum, she felt that she was

     "chosen by God to be with him." Throughout their relationship, KOLLMAR told B.B. that

     he intended to marry her when she tumed sixteen (16). Aecordingly, B.B. felt that it was her

     "responsibility" and "honour to be with him, and married to him."

        f.        When she was sixteen(16) years old, B.B. reported KOLLMAR's behavior to

     her parents. However, B.B.'s parents apparently consulted with a lawyer provided by the

     religious group, who advised them against lodging a formal complaint.

        e.       Following B.B.'s statement to Canadian authorities in 1997, an initial arrest

     warrant for KOLLMAR was issued.


        f.       In July 2017, Canadian authorities observed a photograph of a man named Don

     Kollmar on a spiritual website advertising "Complete Self Attunement." B.B. identified the

     individual in the photograph as that ofthe man who had sexually assaulted her as a child.

8.      The offenses with which KOLLMAR is charged are provided for in Article 2 ofthe
           Case 4:19-mj-70677-MAG Document 1 Filed 05/06/19 Page 5 of 5




Treaty.

9.        KOLLMAR is currently located in the Northern District of California. Specifically,

according to Canadian authorities, KOLLMAR recently arrived in San Francisco, California, by

plane from Amsterdam, to attend a conference in Santa Cruz, California, from April 27, 2019,to

May 3, 2019. The conference is entitled "CFC NOW INTENSIVE" and is advertised on his

entitled,"Complete Self Attunement."

10.    The Government of Canada has represented that it will submit a formal request for

extradition supported by the documents specified in the Treaty, within the time required under

the Treaty.

11.    KOLLMAR likely would flee if he learned ofthe existence of a warrant for his arrest.

       WHEREFORE,the undersigned requests that a warrant for the arrest ofthe aforenamed

person be issued in accordance with 18 U.S.C. § 3184 and the Treaty, and that this complaint and

the warrant be placed under the seal ofthe Court, except as disclosure is needed for its execution,

until such time as the warrant is executed.




                                                                       fessette
                                                            Assistant United States Attorney
                                                            Northern District of California



Sworn to before me and subscribed in my presence this J      day of May,2019, in Oakland,
California.




                                                            HON.XANDIS A. WESTMORE
                                                            United States Magistrate Judge
